DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 06/28/2022
Claims 1, 4-7, 19, and 20 are cancelled.
Claims 2, 3, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 23, 24 are presented for examination.


Response to Arguments
Claim Rejections - 35 USC § 101
The Applicant argues that claim 23 which recites “computer program product” should not be interpreted as a signal per se because the specification at paragraph 80 discloses that “a computer readable storage medium, as used herein, is not to be construed as being transitory signal per se.”

In response the Examiner consulted with the Supervisory Patent Examiner and with Technology Center Quality Assurance to review the disclosure of paragraph 80 and the limitations of claim 23. Based on this consultation the Applicant’s arguments were found persuasive. The rejection under 35 USC 101 is withdrawn.

End Response to Arguments


Allowable Subject Matter
Claims 2, 3, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 23, 24 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

While the art of record teaches all the limitations of the claims as outlined in the Office action dated 11/24/2021 none of these references taken either alone or in combination with the prior art of record disclose the amended limitations as outlined in the Office action dated 5/3/2022 in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146